Citation Nr: 0810878	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-37 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.  He also served in the National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for 
intervertebral disc syndrome. 


FINDING OF FACT

Competent evidence of a nexus between the post service 
diagnosis of intervertebral disc syndrome and active military 
service is not of record. 


CONCLUSION OF LAW

Intervertebral disc syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The veteran asserts that he is entitled to service connection 
as a result of the injury he sustained while in service.  His 
testimony, at a hearing before the undersigned, is that he 
tripped on a patch of ice, fell onto a steel pole and broke a 
bone in his back.  

At the outset, the Board notes that the veteran has a current 
disability as is evidenced by the VA examination report of 
January 2006.  The examiner diagnosed lumbar degenerative 
disc disease.  

The service medical records also show that the veteran 
sustained in-service back injuries.  A service medical record 
from August 1981 shows that the veteran presented for back 
pain and had a muscle strain.  The examiner noted that the 
muscle strain was due to lifting heavy objects and the way 
the veteran slept.  A service medical record from December 
1982 shows that the veteran slipped on ice and complained of 
pain in his spine area which originated around the sacrum and 
radiated around causing difficulty urinating.  The records 
also reflect that the veteran was in pain and there was 
"obvious deformity on inspection."  X-rays showed a 
fracture of the L1 right transverse process.  On periodic 
examination in March 1983, although clinical evaluation was 
normal, the veteran indicated that he had recurrent back pain 
on his report of medical history.  The veteran signed a 
disposition form stating that he did not wish to have a 
separation examination. 

However, after service the records show that the veteran was 
hit by a car in December 2004.  The medical reports show that 
the veteran complained of back pain along with other 
unrelated injuries.  A report from Emerald Coast Orthopedic 
Associates, L.L.C., shows no acute bony abnormality with an 
impression of probable lumbar sacral disc herniation, and a 
magnetic resonance imaging (MRI) study taken in December 2004 
after the accident shows early disc degeneration, including 
desiccation at L4-5 and L5-S1.  It is noted that private 
medical records from December 2004 show that the veteran had 
degenerative lumbar disc disease pre-existing the 2004 car 
accident.  However, the doctor did not indicate the cause of 
the degenerative lumbar disc disease.  

In a March 2005 statement, M.R.P., M.D., a VA physician, 
stated the veteran had multiple body injuries including two 
herniated discs in the lumbar region, and he wrote that all 
of the veteran's problems are a direct result of injuries 
sustained in the motor vehicle accident in December 2004.

The veteran underwent a VA examination in January 2006.  At 
the examination, the examiners initially stated that the 
degenerative lumbar condition is at least as likely as not 
caused by or a result of his military injury.  The examiners 
went on to state that due to the age of the veteran and the 
presence of the degenerative changes at age 41, the veteran's 
current disability is at least as likely due to the 2004 
accident that he endured.  Because of the VA examiners' 
contradictory statements an addendum was requested to clarify 
whether the veteran's current disorder is related to his 
service.  The February 2006 addendum clarified that it is not 
likely the lumbosacral stenosis is due to the L1 fracture in 
military service.  The examiners attributed the lower 
degenerative process of the veteran's lower spine to factors 
such as obesity, smoking, a decrease in exercise, and aging.  

After carefully reviewing and weighing the pertinent evidence 
of record, the Board finds that the probative evidence weighs 
against the veteran's claim.  The VA examiners' addendum 
opinion dated in February 2006 is of great probative value.  
This medical opinion was rendered after reviewing the 
veteran's claims file and January 2006 examination report.  
In February 2006, the examiners attributed the veteran's 
lower degenerative process of the spine to factors such as 
obesity, smoking, a decrease in exercise, and aging.  While 
the examiners' original statement is contradictory and does 
not provide a clear analysis, the amended opinion indicates 
that the veteran's current disability is not related to his 
service.  The Board also notes that the examiners' medical 
opinion is consistent with the objective evidence of record.  
The service medical records indicate a normal clinical 
evaluation on periodic examination in March 1983, and 
although the veteran asserts that he has had back problems 
since service, the record is void of any complaints of or 
treatment for a low back disability until his 2004 motor 
vehicle accident.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (The absence of evidence in support of 
an alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.). In 
addition to the foregoing, the veteran's private treatment 
reports are of little or no probative value.  The treatment 
reports merely indicate that his current degenerative lumbar 
disc disease existed prior to his recent motor vehicle 
accident.  Not one of the reports relates his disability to 
service or any events of service.  

The Board is cognizant of the veteran's appellate assertions 
as well as the documented events contained in the service 
medical records.  Nonetheless, while the veteran is competent 
to state the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, he is not competent to render a medical 
diagnosis and etiologically relate that disability to service 
or any event of service.  In this case, the veteran's 
contentions are outweighed by the objective competent medical 
evidence, which does not support his claim.

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b) (West 2002).  Therefore, as the 
preponderance of the evidence is against the veteran's claim, 
service connection for intervertebral disc syndrome must be 
denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

Regarding the claim for service connection, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided VCAA notice letters 
to the veteran in January 2005 and August 2005, before the 
initial adjudication of the claim.  The letters notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

The VA indicated that in order to substantiate a claim for 
service connection, the evidence needs to show he has a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which is usually shown by 
medical records or medical opinions. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claim.

Regarding Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) 
notice, element (1) is not at issue.  Regarding elements (2), 
and (3), (current existence of a disability and relationship 
of such disability to the appellant's service), as discussed 
above, the veteran was notified of what was needed to 
substantiate the claim for service connection in the January 
2005 and August 2005 letters.  The veteran was provided with 
notice of elements (4) and (5) (degree of disability and 
effective date) in the May 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced.  The veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  As 
noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection in January and August 2005, 
prior to the initial adjudication of the claim.  Further, as 
discussed in detail above, the preponderance of the evidence 
is against the claim for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, private medical records and VA 
treatment records.  The veteran was also afforded a VA 
examination in connection with his claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson,
 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for intervertebral disc 
syndrome is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


